COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO HARRIS COUNTY DISTRICT CLERK
                                TO PREPARE, CERTIFY, AND FILE
                               SUPPLEMENTAL CLERK’S RECORD


Appellate case name:          In re Salverson
Appellate case number:        01-12-00384-CV
Trial court case number:      2010-31668

        Our complete review of the above-referenced appeal requires a supplemental clerk’s
record including the following document:

   •   May 11, 2012 order granting motion to non-suit case (Final Order).

       This supplemental clerk’s record is due to be filed in the First Court of Appeals no later
than September 5, 2012.


Judge’s signature: /s/ Justice Jane Bland
                           Acting individually

Date: August 24, 2012